DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1-17 are allowed. 
Independent claim 1  respectively recites the limitations: 
generating, by an image processor, a first three-dimensional (3D) CT representation of the patient by a first machine-learned generative network in response to input of the surface data and the segmentation and/or landmark location to the first machine-learned generative network, the surface data being from an output of the sensor for the outer surface, the first machine-learned generative network comprising a generator architecture with an encoder and following decoder, where a beginning of the encoder has inputs for both (1) the segmentation and/or landmark location and for (2) the surface data and the decoder has an output for the first 3D CT representation, the segmentation different than the surface data; 

Independent claim 15  respectively recites the limitations:
generating, by an image processor, a first three-dimensional (3D) CT representation by first and second machine-learned networks in response to input of the surface data to beginnings of both the first and second machine- learned networks, the surface data being from an output of the sensor for the outer surface, the first machine-learned network outputting a spatial segmentation based on the surface data, and the second machine-learned network outputting the first 3D CT representation based on the surface data and the spatial segmentation, the first and second machine-learned networks having been previously trained, the second machine-learned network comprising a generator having inputs for both the surface data and the spatial segmentation at the beginning of the generator;



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/           Primary Examiner, Art Unit 2667